EXHIBIT16.1 April 15, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Marcum LLPresponse to Forms 8-K Filed by All Grade Mining, Inc. on February 26 and April 9, Commissioners: We have read the statements made by All Grade Mining, Inc. (the “Company”) under Item 4.01 of its Forms 8-K dated February 26 and April 9, 2013 (collectively referred to as “Forms 8-K”), which were filed by the Company.The Company filed the Forms 8-K with the Commission without the benefit of our Firm’s review. Our Firm has never been provided a copy of the April 9, 2013 Form 8-K filing. Nevertheless, we have the following comments: ●
